DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed February 17, 2021.
In view of the Amendment, the objections to the drawings and specification, and the rejection of claims 7-14 and 18 under 35 USC 112, as set forth in the Office Action dated 11/20/2020, are withdrawn.
Claims 1-2, 7-8, 12-14, and 19 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but are moot because the new ground of rejection does not rely upon the Torgenson reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0277367 to Vansickle et al. (hereinafter referred to as “Vansickle”).
Referring to claim 1, Vansickle discloses a method for adjusting neuromodulation parameters used by a neuromodulator operably connected to a plurality of electrodes to modulate a neural target (e.g., paragraphs [0008]-[0010], [0024], and [0027]-[0030]), the method comprising: determining that a translation trigger has occurred (e.g., paragraph [0092]: a translation of therapy parameters is determined by which mode is selected); and in response to determining that the translation trigger has occurred, automatically changing parameter settings (e.g., paragraphs [0093]-[0097]): the modulation parameters of the selected mode are automatically changed and in some cases, the parameters are automatically determined and changed), wherein each of the parameter settings includes: a combination of active electrodes from the plurality of electrodes for use to pass neuromodulation energy to the neural target; a polarity for the neuromodulation energy at individual ones of the combination of active electrodes; and a fractionalization defining a distribution of the neuromodulation energy across the combination of active electrodes to provide a resultant field for modulating the neural target, wherein the automatically changing parameter settings includes automatically translating first parameter settings into second parameter settings (e.g., paragraphs [0027], [0032], [0070] and [0095]), wherein the automatically translating the first parameter settings into the second parameter settings includes either automatically 
With respect to claim 2, Vansickle discloses the method of claim 1, wherein the first parameter settings for the neuromodulation parameters include an amplitude, theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8Application Number: 16/396,256Dkt: 6279.286US1Filing Date: April 26, 2019 automatically translating the first parameter settings into the second parameter settings includes changing the polarity for each active electrode (e.g., paragraph [0095]-[0096]: The RC 16 may also compute a new fractionalized electrode combination from the fractionalized electrode combination defined in the pre-existing program by transforming from anodic to cathodic modulation, or vice versa).  
As to claim 3, Vansickle discloses the method of claim 2, wherein the automatically translating the first parameter settings into the second parameter settings includes multiplying the amplitude by a scale factor, wherein the scale factor is determined based on whether the first parameter settings are characterized as cathodic, characterized as anodic, or characterized as balanced or relatively balanced between 
With respect to claim 4, Vansickle discloses the method of claim 2, wherein the automatically translating the first parameter settings into the second parameter settings includes multiplying the amplitude by a scale factor, wherein an equation is used to determine the scale factor using one or more of the polarity within the first parameter settings; the amplitude within the first parameter settings; a pulse width within the first parameter settings; a waveform within the first parameter settings; a frequency within the first parameter settings; at least one burst-related parameter within the first parameter settings; or one or more locations of modulation within the first parameter settings (e.g., paragraph [0095]-[0096]: The RC 16 may also compute a new fractionalized electrode combination from the fractionalized electrode combination defined in the pre-existing program by transforming from anodic to cathodic modulation, or vice versa, and changing polarity is considered multiplying the amplitude of the existing electrode by negative one).
With respect to claim 9, Vansickle discloses the method of claim 1, further comprising: receiving at least one target region to be targeted using a neuromodulation field and zero or more avoidance regions to be avoided using the neuromodulation field (e.g., paragraphs [01118] and [0119] of Vansickle: receives at least one target region by activating a selection icon, or , deactivating if the region is to be avoided), and determining fractionalization values for the second parameter settings to modulate the at least one target region and avoid the zero or more avoidance regions (e.g., paragraph [0126]);  and receiving a polarity input indicating whether to provide anodic 
As to claim 10, Vansickle discloses the method of claim 9, wherein the automatically translating the first parameter settings into the second parameter settings includes changing the polarity of the neuromodulation, changing the fractionalization and changing the amplitude (e.g., paragraphs [0023], [0095], [0124]-[0126], [0129], and [0143] of Vansickle).  
 	With respect to claim 11, Vansickle discloses the method of claim 10, wherein the automatically translating the first parameter settings into the second parameter settings includes optimizing the fractionalization and the amplitude for the second parameter settings to modulate a stimulation field model that corresponds to the first parameter settings (e.g., paragraphs [0023], [0095], and [0124] of Vansickle). 
	Regarding claims 19-20, Vansickle disclose controller/processor circuitry 80 of a computer 18 that may be configured for defining a series of modulation parameter sets, which includes executable instructions stored in a memory 82 as programming package 84 that are executed by the controller/processor to adjust neuromodulation parameters so that a neuromodulator sends signals to a plurality of electrodes to modulate a neural target (e.g., Fig. 11 and paragraph [0114] and the rejection of claims 1-2 above).


Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vansickle as applied to claim 2 above, and further in view of US Patent Application Publication No. 2011/0029040 to Walker et al. (hereinafter referred to as “Walker”).
Vansickle discloses the method of claim 2, but does not expressly teach that the automatically translating the first parameter settings into the second parameter settings includes multiplying the amplitude by a scale factor, wherein the scale factor is determined using a ratio between a first therapeutic range for the first parameter settings and a second therapeutic range for the second parameter settings, the first therapeutic range represents a range of amplitudes for the first parameter settings that extends from a therapeutic threshold to a side effect threshold, and the second therapeutic range represents a range of amplitudes for the second parameter settings that extends from a therapeutic threshold to a side effect threshold. 
.                          

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vansickle as applied to claim 2 above, and further in view of US Patent Application Publication No. 2018/0028824 to Pivonka et al. (hereinafter referred to as “Pivonka”).
.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vansickle as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0056068 to Zhang et al. (EFD: at least 08/23/2017 and hereinafter referred to as “Zhang”).
As to claim 15, Vansickle discloses the method of claim 1, but does not expressly disclose that a one-polarity major multipolar fractionalization look-up table is used to 
With respect to claims 16-17, Vansickle discloses the method of claim 1, but does not expressly disclose that a monopolar look-up table is used to produce anodic monopolar or cathodic monopolar fractionalizations (claim 16) or to produce polarity-balanced fractionalizations (claim 17). However, Zhang teaches a look-up table may be used to display and configure electrode settings according to anatomical-based specification where the programming system determines target mulitpole electrodes and the target multipole determine the electrode fractionalizations for the plurality of electrodes (e.g., paragraph [0145] of Zhang) and that the electrical modulation of its system is capable of transmitting energy to tissue in a monopolar or multipolar fashion 
	As to claim 18, Vansickle discloses the method of claim 1, further comprising receiving at least one of a polarity-specific region including a target region to be targeted using a neuromodulation field of a polarity type and zero or more avoidance regions to be avoided using the neuromodulation field of the polarity type (e.g., paragraphs [0027], [0032], [0070] and [0095]), wherein the polarity-specific region is specific to one or more of cathodic major neuromodulation, anodic major neuromodulation, or balanced or relatively balanced neuromodulation (e.g., paragraphs [0073]-[0075], [0079]-[0080], and [0095] of Vansickle), but does not expressly disclose that the automatically translating the first parameter settings into the second parameter settings includes determining fractionalization values for the second parameter settings based on the polarity-specific region. However, Zhang teaches, in a related art: systems and methods for selective spinal cord stimulation, a neuromodulation system that is configured to modulate spinal target tissue or other neural tissue using modulation parameters that are programmed with polarity (positive, negative, or zero) and .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vansickle as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0184171 to Mustakos et al. (EFD: 12/14/2017 and hereinafter referred to as “Mustakos”) and US Patent Application Publication No. 2018/0085583 to Zhang et al. (EFD: at least 09/20/2017 and hereinafter referred to as “Zhang ‘583).
With respect to claim 13, Vansickle discloses the method of claim 1, but does not expressly disclose using a virtual electrode to index into the fractionalization look-up table to produce multipolar fractionalizations. However, Mustakos teaches, in a related art: systems and methods for clinical effect-based neurostimulation, that estimation of threshold current for virtual electrodes may be pre-calculated and stored in a look-up table (e.g., paragraph [0114] of Mustakos), that a look-up table may be created using least squares voltage field fitting to determine optimal electrode fractionalization for . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vansickle as applied to claim 1 above, and further in view of Mustakos.
As to claim 14, Vansickle discloses the method of claim 1, further comprising using steering coordinates (e.g., paragraph [0115]: execution of the programming .

Allowable Subject Matter
Claims 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
OR
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792